Name: Commission Regulation (EC) NoÃ 947/2006 of 26 June 2006 specifying the extent to which applications lodged in June 2006 for import certificates in respect of young male bovine animals for fattening as part of a tariff quota provided for in Regulation (EC) NoÃ 800/2006 may be accepted
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: nan

 27.6.2006 EN Official Journal of the European Union L 173/15 COMMISSION REGULATION (EC) No 947/2006 of 26 June 2006 specifying the extent to which applications lodged in June 2006 for import certificates in respect of young male bovine animals for fattening as part of a tariff quota provided for in Regulation (EC) No 800/2006 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 800/2006 of 30 May 2006 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2006 to 30 June 2007) (2), and in particular Articles 1(4) and 4 thereof, Whereas: Article 1(3) of Regulation (EC) No 800/2006 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 July 2006 to 30 June 2007. The quantities covered by import licence applications submitted are such that applications may by accepted in full, HAS ADOPTED THIS REGULATION: Article 1 All applications for import certificates made in the month of June 2006 pursuant to Article 3(3), second subparagraph, third indent, of Regulation (EC) No 800/2006 are hereby met in full. Article 2 This Regulation shall enter into force on 27 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 144, 31.5.2006, p. 7.